                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-10110-RGS

                              CHANGGANG LI

                                      v.

BELMONT POLICE DEPARTMENT and CAMBRIDGE DISTRICT COURT

                                   ORDER

                                April 10, 2019

      Changgang Li, a resident of Warren, New Hampshire, brings this

action against the Belmont Police Department and the Cambridge District

Court concerning his arrest and subsequent prosecution. See Docket No. 1.

      On January 25, 2019, a Memorandum and Order (Docket No. 11)

issued directing Li to show good cause why his complaint should not be

dismissed, or in the alternative, file an amended complaint. Among other

things, the Order states that the named defendants (a police department and

a district court) are not “persons” within the meaning of 42 U.S.C. § 1983. In

order to hold the police department or the district court liable for actions of

individual employees, plaintiff must provide factual allegations that would

support a claim of supervisory liability.

      In response, Li filed a three-page response setting forth the reasons he

believes this case should not be dismissed. See Docket No. 12. Li’s response,
as did his original complaint, describes his arrest by the Belmont Police

Department and the subsequent proceedings in the Cambridge District

Court. Id. Specifically, Li asks this Court to “strengthen [the administration

of justice] in enforcement according to law, and not rely on personal,

prejudicial administration that would, based on one person’s lies, destroy

another person’s life.” Id. at ¶ IV, see also id. at p. 3 (last paragraph).

      After review of the show cause response, the Court finds that Li failed

to demonstrate good cause why this action should not be dismissed.

      Based upon the foregoing, and in accordance with the Memorandum

and Order dated January 25, 2019, this action is DISMISSED pursuant to 28

U.S.C. § 1915(e)(2) for failure to state a claim upon which relief may be

granted.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE 




                                        2
 
